Case 19-05090-hb   Doc 10   Filed 09/27/19 Entered 09/27/19 15:44:18   Desc Main
                            Document      Page 1 of 42
Case 19-05090-hb   Doc 10   Filed 09/27/19 Entered 09/27/19 15:44:18   Desc Main
                            Document      Page 2 of 42
Case 19-05090-hb   Doc 10   Filed 09/27/19 Entered 09/27/19 15:44:18   Desc Main
                            Document      Page 3 of 42
Case 19-05090-hb   Doc 10   Filed 09/27/19 Entered 09/27/19 15:44:18   Desc Main
                            Document      Page 4 of 42
Case 19-05090-hb   Doc 10   Filed 09/27/19 Entered 09/27/19 15:44:18   Desc Main
                            Document      Page 5 of 42
Case 19-05090-hb   Doc 10   Filed 09/27/19 Entered 09/27/19 15:44:18   Desc Main
                            Document      Page 6 of 42
Case 19-05090-hb   Doc 10   Filed 09/27/19 Entered 09/27/19 15:44:18   Desc Main
                            Document      Page 7 of 42
Case 19-05090-hb   Doc 10   Filed 09/27/19 Entered 09/27/19 15:44:18   Desc Main
                            Document      Page 8 of 42
Case 19-05090-hb   Doc 10   Filed 09/27/19 Entered 09/27/19 15:44:18   Desc Main
                            Document      Page 9 of 42
Case 19-05090-hb   Doc 10    Filed 09/27/19 Entered 09/27/19 15:44:18   Desc Main
                            Document      Page 10 of 42
Case 19-05090-hb   Doc 10    Filed 09/27/19 Entered 09/27/19 15:44:18   Desc Main
                            Document      Page 11 of 42
Case 19-05090-hb   Doc 10    Filed 09/27/19 Entered 09/27/19 15:44:18   Desc Main
                            Document      Page 12 of 42
Case 19-05090-hb   Doc 10    Filed 09/27/19 Entered 09/27/19 15:44:18   Desc Main
                            Document      Page 13 of 42
Case 19-05090-hb   Doc 10    Filed 09/27/19 Entered 09/27/19 15:44:18   Desc Main
                            Document      Page 14 of 42
Case 19-05090-hb   Doc 10    Filed 09/27/19 Entered 09/27/19 15:44:18   Desc Main
                            Document      Page 15 of 42
Case 19-05090-hb   Doc 10    Filed 09/27/19 Entered 09/27/19 15:44:18   Desc Main
                            Document      Page 16 of 42
Case 19-05090-hb   Doc 10    Filed 09/27/19 Entered 09/27/19 15:44:18   Desc Main
                            Document      Page 17 of 42
Case 19-05090-hb   Doc 10    Filed 09/27/19 Entered 09/27/19 15:44:18   Desc Main
                            Document      Page 18 of 42
Case 19-05090-hb   Doc 10    Filed 09/27/19 Entered 09/27/19 15:44:18   Desc Main
                            Document      Page 19 of 42
Case 19-05090-hb   Doc 10    Filed 09/27/19 Entered 09/27/19 15:44:18   Desc Main
                            Document      Page 20 of 42
Case 19-05090-hb   Doc 10    Filed 09/27/19 Entered 09/27/19 15:44:18   Desc Main
                            Document      Page 21 of 42
Case 19-05090-hb   Doc 10    Filed 09/27/19 Entered 09/27/19 15:44:18   Desc Main
                            Document      Page 22 of 42
Case 19-05090-hb   Doc 10    Filed 09/27/19 Entered 09/27/19 15:44:18   Desc Main
                            Document      Page 23 of 42
Case 19-05090-hb   Doc 10    Filed 09/27/19 Entered 09/27/19 15:44:18   Desc Main
                            Document      Page 24 of 42
Case 19-05090-hb   Doc 10    Filed 09/27/19 Entered 09/27/19 15:44:18   Desc Main
                            Document      Page 25 of 42
Case 19-05090-hb   Doc 10    Filed 09/27/19 Entered 09/27/19 15:44:18   Desc Main
                            Document      Page 26 of 42
Case 19-05090-hb   Doc 10    Filed 09/27/19 Entered 09/27/19 15:44:18   Desc Main
                            Document      Page 27 of 42
Case 19-05090-hb   Doc 10    Filed 09/27/19 Entered 09/27/19 15:44:18   Desc Main
                            Document      Page 28 of 42
Case 19-05090-hb   Doc 10    Filed 09/27/19 Entered 09/27/19 15:44:18   Desc Main
                            Document      Page 29 of 42
Case 19-05090-hb   Doc 10    Filed 09/27/19 Entered 09/27/19 15:44:18   Desc Main
                            Document      Page 30 of 42
Case 19-05090-hb   Doc 10    Filed 09/27/19 Entered 09/27/19 15:44:18   Desc Main
                            Document      Page 31 of 42
Case 19-05090-hb   Doc 10    Filed 09/27/19 Entered 09/27/19 15:44:18   Desc Main
                            Document      Page 32 of 42
Case 19-05090-hb   Doc 10    Filed 09/27/19 Entered 09/27/19 15:44:18   Desc Main
                            Document      Page 33 of 42
Case 19-05090-hb   Doc 10    Filed 09/27/19 Entered 09/27/19 15:44:18   Desc Main
                            Document      Page 34 of 42
Case 19-05090-hb   Doc 10    Filed 09/27/19 Entered 09/27/19 15:44:18   Desc Main
                            Document      Page 35 of 42
Case 19-05090-hb   Doc 10    Filed 09/27/19 Entered 09/27/19 15:44:18   Desc Main
                            Document      Page 36 of 42
Case 19-05090-hb   Doc 10    Filed 09/27/19 Entered 09/27/19 15:44:18   Desc Main
                            Document      Page 37 of 42
Case 19-05090-hb   Doc 10    Filed 09/27/19 Entered 09/27/19 15:44:18   Desc Main
                            Document      Page 38 of 42
Case 19-05090-hb   Doc 10    Filed 09/27/19 Entered 09/27/19 15:44:18   Desc Main
                            Document      Page 39 of 42
Case 19-05090-hb   Doc 10    Filed 09/27/19 Entered 09/27/19 15:44:18   Desc Main
                            Document      Page 40 of 42
Case 19-05090-hb   Doc 10    Filed 09/27/19 Entered 09/27/19 15:44:18   Desc Main
                            Document      Page 41 of 42
Case 19-05090-hb   Doc 10    Filed 09/27/19 Entered 09/27/19 15:44:18   Desc Main
                            Document      Page 42 of 42
